IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 41 WM 2022
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 EMUEL C. HENLEY,                                 :
                                                  :
                      Petitioner                  :


                                          ORDER



PER CURIAM

       AND NOW, this 22nd day of December, 2022, to the extent the Petition for Leave

to File Petition for Allowance of Appeal Nunc Pro Tunc seeks reinstatement of Petitioner’s

allocatur rights, the Petition is GRANTED. Petitioner has 30 days from the date of this

order in which to file a Petition for Allowance of Appeal.